THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

             In the Matter of Anthony C. Odom, Respondent.

             Appellate Case No. 2019-001093


                               Opinion No. 27918
              Submitted, August 15, 2019 – Filed September 25, 2019


                                    DISBARRED


             John S. Nichols, Disciplinary Counsel, and Joseph P.
             Turner, Senior Assistant Disciplinary Counsel, of
             Columbia, for the Office of Disciplinary Counsel.

             Harvey M. Watson, III, of Ballard & Watson, Attorneys
             at Law, of West Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to disbarment.
Respondent requests his disbarment be imposed retroactively to May 17, 2006, the
date of his interim suspension. In re Odom, S.C. Sup. Ct. Order dated May 17,
2006. We accept the Agreement and disbar Respondent from the practice of law in
this state, retroactive to the date of his interim suspension. The facts, as set forth in
the Agreement, are as follows.

                                         Facts

Respondent was convicted of one count of criminal solicitation of a minor and
received a sentence of seven years' imprisonment, suspended to five years'
probation. Respondent has completed his period of probation and is listed on the
state-wide sex offender registry.
                                         Law

Respondent admits that by his conduct he violated Rule 8.4, RPC, Rule 407,
SCACR (professional misconduct). Respondent further admits his conduct
constitutes grounds for discipline under Rule 7(a)(1) and (4), RLDE, Rule 413,
SCACR (violating the Rules of Professional Conduct and being convicted of a
crime of moral turpitude or a serious crime).

                                     Conclusion

We accept the Agreement and disbar Respondent from the practice of law in this
state, retroactive to May 17, 2006, the date of his interim suspension. Within
fifteen (15) days of the date of this opinion, Respondent shall file an affidavit with
the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413,
SCACR, and shall also surrender his Certificate of Admission to the Practice of
Law to the Clerk of Court. Additionally, prior to seeking reinstatement,
Respondent must demonstrate his compliance with Rule 33, RLDE, Rule 413,
SCACR.


DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.